PER CURIAM.
Garry Whitehead appeals his sentence for burglary of a dwelling, contending that the written judgment of sentence did not conform to the court’s oral pronouncement. We agree. The court orally pronounced a sentence of 21.150 months of imprisonment. The written judgment provided for a sentence of 22 months. We therefore reverse and remand for correction of the written judgment to conform to the oral pronouncement. Rackins v. State, 851 So.2d 292, 292 (Fla. 4th DCA 2003).
WARNER, KLEIN and TAYLOR, JJ., concur.